Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 13, line 1, after the words “according to claim”, delete “19” and insert --- 12 ---
Claim 14, line 1, after the words “according to claim”, delete “20” and insert --- 13 ---
Claim 15, line 1, after the words “according to claim”, delete “20” and insert --- 13 ---
Claim 16, line 1, after the words “according to claim”, delete “19” and insert --- 12 ---

Allowable Subject Matter
Claims 12-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose the accumulative limitations of the independent claims. Specifically, the continuation is a method of use for an allowable device. The prior art does not disclose a method comprising solar modules supported by single-axis solar trackers and arranged in parallel rows, the method comprising: 
calculating an initial orientation setpoint; controlling an angular orientation of a first reference solar module according to a first reference orientation setpoint corresponding to the initial orientation setpoint; controlling an angular orientation of a second reference solar module according to a second reference orientation setpoint corresponding to the initial orientation setpoint shifted by a non-zero offset angle associated with the second reference solar module; receiving a solar energy production value from each of the first and second reference solar modules; and controlling angular orientations of the solar modules other than the first and second reference solar modules according to a reference orientation setpoint associated with a reference solar module of the first and second reference solar modules having the highest solar energy production value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869. The examiner can normally be reached 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721